03/31/2020
                     IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                                        January 14, 2020 Session

      ROBERT LEE ALGEE v. DAVID ANTHONY CRAIG AS PERSONAL
        REPRESENTATIVE OF THE ESTATE OF NANCY P. CRAIG

                          Appeal from the Circuit Court for Dyer County
                           No. 2018-CV-84     R. Lee Moore, Jr., Judge


                                     No. W2019-00587-COA-R3-CV


This personal injury action concerns an automobile accident. The defendant died shortly
after the accident. The estate was opened, administered, and closed before the plaintiff
filed suit against the former personal representative within the applicable statute of
limitations. The personal representative moved to dismiss for failure to state a claim.
The plaintiff moved to enlarge the time for filing service of process based upon a claim of
excusable neglect. The trial court dismissed the action as untimely. We affirm.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which ARNOLD B. GOLDIN
and KENNY ARMSTRONG, JJ., joined.

Spencer R. Barnes and Terri S. Crider, Jackson, Tennessee, for the appellant, Robert Lee
Algee.

Jeffrey L. Lay, Dyersburg, Tennessee, for the appellee, David Anthony Craig, as personal
representative of the Estate of Nancy P. Craig.

                                                   OPINION

                                          I.      BACKGROUND

       This action arises out of an automobile accident that occurred on September 25,
2017, between Robert Lee Algee (“Plaintiff”) and Nancy P. Craig (“Decedent”), who
died on January 21, 2018, at the age of 83.1 Decedent’s will was admitted to probate, and

1
    It is unclear whether she died from injuries relating to the accident.
letters testamentary were issued to David Anthony Craig as her personal representative
(“Defendant”) on February 22, 2018, in the Dyer County Probate Court. The estate was
closed on July 13, 2018, by order of the Probate Court.

        Plaintiff filed this complaint on September 24, 2018, in the Circuit Court for Dyer
County against Defendant as the personal representative of the estate. On November 2,
Defendant moved to dismiss, alleging that the suit was filed against an improper party
because he had been released from service when the estate was closed. He further
claimed that the filing of the suit against an improper party did not operate to toll the
statute of limitations, which expired on October 29.2 Defendant argued that Plaintiff was
required to reopen the estate and appoint an administrator ad litem prior to filing suit. On
February 28, 2019, Plaintiff conceded that the statute of limitations had passed but moved
to enlarge the time for filing service of process anew after he reopened the estate pursuant
to Rule 6.02 of the Tennessee Rules of Civil Procedure, which provides, in pertinent part,
as follows:

        When by statute or by these rules or by a notice given thereunder or by
        order of court an act is required or allowed to be done at or within a
        specified time, the court for cause shown may, at any time in its discretion,
        (1) with or without motion or notice order the period enlarged if request
        therefor is made before the expiration of the period originally prescribed or
        as extended by a previous order, or (2) upon motion made after the
        expiration of the specified period permit the act to be done, where the
        failure to act was the result of excusable neglect[.]

Plaintiff claimed excusable neglect, explaining that he filed the instant action without
knowledge that the estate had been closed. He alleged that he was not given a copy of
the order releasing Defendant from service, despite his request to the clerk for a copy of
the entirety of the pleadings filed in the estate action.

       Defendant argued that relief was not available through Rule 6.02 because Plaintiff
failed to strictly follow the statute providing for such actions filed against a decedent.
Following a hearing, the trial court acknowledged the presence of excusable neglect but
ultimately concluded that relief was not available through Rule 6.02 to extend the statute
of limitations in this personal injury action. The trial court found that while suit was filed
within one year of the statute of limitations, the original lawsuit was a nullity because the
estate had been closed. This timely appeal followed.


2
 Pursuant to Tennessee Code Annotated section 28-1-110, the statute of limitations is tolled between the
death of the person and the appointment of the representative of the estate, for a period not to exceed six
months.
                                                  -2-
                                    II.   ISSUE

      The sole and dispositive issue on appeal is whether the trial court properly
dismissed the action, denying Plaintiff’s request for relief pursuant to Rule 6.02 based
upon a claim of excusable neglect.


                             III.    STANDARD OF REVIEW

        The grant of a motion to dismiss is subject to a de novo review with no
presumption of correctness because we are reviewing the trial court’s legal conclusion.
Blackburn v. Blackburn, 270 S.W.3d 42, 47 (Tenn. 2008); Union Carbide Corp. v.
Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993). The grant or denial of relief pursuant to
Rule 6.02 of the Tennessee Rules of Civil Procedure is subject to review under an abuse
of discretion standard. Williams v. Baptist Mem’l Hosp., 193 S.W.3d 545, 551 (Tenn.
2006). A trial court abuses its discretion when it fails to consider the applicable law and
relevant facts in reaching its decision. Konvalinka v. Chattanooga-Hamilton Cnty. Hosp.
Auth., 249 S.W.3d 346, 358 (Tenn. 2008). A court is said to abuse its discretion “when
the trial court’s ruling falls outside the spectrum of rulings that might reasonably result
from an application of the correct legal standards to the evidence found in the record.”
Armbrister v. Armbrister, 414 S.W.3d 685, 692-93 (Tenn. 2013) (quoting Eldridge v.
Eldridge, 42 S.W.3d 82, 88 (Tenn. 2001)).


                                    IV.   DISCUSSION

       Plaintiff argues that dismissal of his claim was unwarranted when he filed the
instant action within the applicable statute of limitations against the listed personal
representative of the estate. He claims that the court’s denial of relief pursuant to Rule
6.02 to reopen the estate and issue new service to Defendant as the active personal
representative was error. Defendant responds that the action was not timely commenced
because it was filed against an improper party and that even if the court were to grant
Plaintiff additional time in which to appoint an administrator and amend the pleadings,
any such amendment would not relate back to the original action.

      A suit to recover personal injury damages from a decedent is governed by
Tennessee Code Annotated section 20-5-103, which provides, in pertinent part, as
follows:

      (a)   In all cases where a person commits a tortious or wrongful act
      causing injury or death to another, or property damage, and the person
                                           -3-
       committing the wrongful act dies before suit is instituted to recover
       damages, the death of that person shall not abate any cause of action that
       the plaintiff would have otherwise had, but the cause of action shall survive
       and may be prosecuted against the personal representative of the tort-feasor
       or wrongdoer.

       (b)  The common law rule abating such actions upon the death of the
       wrongdoer and before suit is commenced is abrogated.

This court has explained the application of the statute as follows:

       The statutory language is abundantly clear. The cause of action survives
       only against the personal representative of the tort-feasor [sic] or
       wrongdoer. At common law, no cause of action existed against a deceased
       tortfeasor for personal injury. The cause of action abated at the time of
       death. Since the statute defines the exclusive remedy and the steps to be
       taken to secure it, those steps must be strictly followed. The action
       available under the statute may only be instituted against the personal
       representative of the tort-feasor [sic]. The law protects an injured person
       from the possibility that no estate is opened for the tortfeasor by allowing
       the injured person to petition the chancery court to appoint an administrator
       for the limited purpose of serving as the defendant in the lawsuit.

Vaughn v. Morton, 371 S.W.3d 116, 120 (Tenn. Ct. App. 2012) (internal citations and
quotations omitted).

       A similar issue was addressed by this court in Vaughn, where the plaintiff filed a
personal injury action against the defendant-decedent instead of the personal
representative. Id. at 117. Following the expiration of the one-year statute of limitations,
the plaintiff moved to amend the pleadings to substitute the personal representative as the
defendant. Id. The trial court denied the request and dismissed, holding that an amended
complaint adding the personal representative as the defendant would not relate back to
the original filing against the decedent. Id. at 120-21. We affirmed and explained that “if
a complaint does not commence an action within the meaning of Rule 3 it does not
commence an action that a later amendment can relate back to within the meaning of
Rule 15.03.” Id. at 121. We concluded that the failure to “strictly follow” the
requirement of Section 20-5-103 by naming the personal representative was fatal to the
survivability of the action. Id. at 120-21. See also Brooks v. Garner, 254 S.W.2d 736,
737 (Tenn. 1953) (requiring strict compliance with Section 20-5-103). The same holds
true here. See Brooks, 254 S.W.2d at 737 (affirming the court’s dismissal of the action
for failure to file the personal injury action against the personal representative of the
                                            -4-
defendant-decedent). Accordingly, we affirm the court’s dismissal of the action based
upon its holding that Rule 6.02 may not operate to extend the statute of limitations under
the circumstances presented here.


                                  V.     CONCLUSION

      We affirm the decision of the trial court and remand for such further proceedings
as may be necessary. Costs of the appeal are taxed to the appellant, Robert Lee Algee.


                                                 _________________________________
                                                 JOHN W. McCLARTY, JUDGE




                                           -5-